ARTICLES OF INCORPORATION OF MADISON MANAGEMENT, INC. FIRST:The name of this corporation shall be: MADISON MANAGEMENT, INC. SECOND: Its registered office in the State of Nevada is to be located at: 1400 Colorado Street, Boulder City, Nevada 89005, and its registered agent at such address is SAMUEL WIERDOW, INC. THIRD: The purpose or purposes of the corporation shall be: To engage in any lawful act or activity for which corporations may be organized under the General Corporation law of Nevada. FOURTH: The total number of shares of stock which this corporation is authorized to issue is: Twenty-five million (25,000,000) with a par value of $.001 per share. FIFTH: The first Board of Directors shall consist of two members: Michele Larson 12561 Carmel Canyon Road San Diego, CA 92130 Sandra Lary 12561 Carmel Canyon Road San Diego, CA 92130 SIXTH: The name and address of the incorporator signing these articles of incorporation is: Stan Medley, 249 North Brand Blvd. #586, Glendale, CA 91203 IN WITNESS THEREOF, the undersigned, being the incorporator herein before named, has executed, signed and acknowledged this Certificate of Incorporation this 30th day of January 2001. /s/ Stan Medley Stan Medley Incorporator CERTIFICATE OF ACCEPTANCE OF APPOINTMENT BY RESIDENT AGENT SAMUEL WIERDLOW, INC. hereby accepts appointment as Registerd Agent for the above named corporation. Dated: January 30, 2001 /s/ Samuel Wierdlow, Inc. Samuel Wierdlow, Inc. By: Stan Medley, President
